Case 3:17-cv-00189-GNS Document 177 Filed 10/23/18 Page 1 of 1 PageID #: 7215




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF KENTUCKY
                          LOUISVILLE DIVISION
                     CIVIL ACTION NO. 3:17-CV-189-GNS

EMW WOMEN’S SURGICAL CENTER, P.S.C.                                     PLAINTIFF,

and

PLANNED PARENTHOOD OF INDIANA
AND KENTUCKY, INC.                                    INTERVENING PLAINTIFF,

v.

VICKIE YATES BROWN GLISSON, et al.,                                  DEFENDANTS.

                                       ORDER

        Before this Court is Defendants’ Motion to Stay Response to Plaintiffs’ Motion

for Fees and Costs or in the Alternative, Motion to Dismiss Plaintiffs’ Motions without

Prejudice or in the Alternative, Motion to Allow Defendants an Additional Sixty Days

to Respond.

        The Court having considered arguments of counsel and otherwise being

sufficiently advised, it is here by ORDERED that Defendants’ Motion is granted.

Briefing on fees and costs is STAYED until the parties exhaust all appeals in this

case.

This the __ day of October, 2018.




                                                     Judge Greg N. Stivers
                                                     U.S. District Court


Cc:     Counsel of record
